United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1148
                        ___________________________

                                  Patrick Ryan Bray

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                   Bank of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                               Submitted: June 3, 2015
                                 Filed: June 9, 2015
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Florida financial advisor Patrick Ryan Bray appeals the orders of the district
     1
court dismissing his Bank Holding Company Act and state-law defamation claims

         1
       The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
against Bank of America, denying him leave to amend, and denying his motion for
reconsideration.

       After carefully reviewing the record and the parties’ arguments on appeal, this
court finds no basis for reversal. See Plymouth Cnty., Iowa v. Merscorp, Inc., 774
F.3d 1155, 1158-59 (8th Cir. 2014) (appellate court reviews dismissal for failure to
state a claim de novo); Mountain Home Flight Serv., Inc. v. Baxter Cnty., Ark., 758
F.3d 1038, 1045 (8th Cir. 2014) (appellate court reviews denial of leave to amend for
abuse of discretion); Miller v. Baker Implement Co., 439 F.3d 407, 414 (8th Cir.
2006) (appellate court reviews denial of motions under Fed. R. Civ. P. 59(e) or 60(b)
for abuse of discretion).

     The judgment is affirmed. See 8th Cir. R. 47B. Bank of America’s pending
motion to file a supplemental brief is denied.
                       ______________________________




                                         -2-